DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 20, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeersch (EP 1614541), as evidenced by Zertani et al. (US 5049479) and as evidenced by Ogata et al.  (US 6218076). 	Regarding claims 11-16 and 18, Vermeersch discloses “a method for making a printing plate including the steps of: i) image-wise exposing a lithographic printing plate precursor to heat and/or IR radiation (paragraph 76) to form a lithographic image comprising image areas and non-image areas and to induce a colour change in the image areas (paragraph 36); and  	ii) developing the exposed precursor by: treating the coating of the precursor with a gum solution thereby removing the coating from the support at the non-image (non-exposed) areas ( paragraph 79) ; and/or by mounting the precursor on a plate cylinder of a lithographic printing press and rotating the plate cylinder while feeding dampening liquid and/or ink to the precursor (paragraph 80), and 	wherein the lithographic printing plate precursor comprising a support and a coating (paragraph 13) comprising (i) a coating comprising a polymerisable compound (paragraph 21),  an infrared absorbing compound (paragraph 64); a borate compound (paragraph 24), and an optionally substituted trihaloalkyl sulfone photoinitiator (paragraph 27). Vermeersch further 
    PNG
    media_image1.png
    138
    239
    media_image1.png
    Greyscale
 	wherein Rb1, Rb2, Rb3 and Rb4 are independently an optionally substituted aliphatic hydrocarbon group, an optionally substituted aryl, or an optionally substituted heteroaryl group; and M+ is an alkali metal cation selected from Li+, Na+ or K+ or is an optionally substituted ammonium ion or an optionally substituted onium ion (paragraph 24).”
 Examiner notes that paragraph 27 discloses using a co-initiator which can be found in US 5049479, to Zertani et al.  Zertani et al. disclose using phenyl trihalomethyl sulfones as co-initiators (column 4, lines 14-24).  
Examiner notes instant claims contain optional limitations, which are not given patentable weight. The claim language is not required in the process of the instant claims.
Regarding claim 17, Vermeersch further discloses “wherein M+ is Li+, Na+, or K+ (paragraph 24).”  Vermeersch state that borate salts of US 6218076 to Ogata et al. can be used.  Ogata et al. disclose the formula of claim 18 (Formula I) and that the cation can be lithium, potassium or sodium (column 9, lines 15-19). 	Regarding claim 20, Vermeersch further discloses “wherein the infrared absorbing dye is of Formula I (paragraph 64, Formula II).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2007/0059637 A1).
Regarding claim 11-20, Nambe et al. teach a method for making lithographic (photosensitive lithograph plates)  printing plate (see abstract, claims, examples and paragraphs 2, 41, 44-46, 93-95, 97-107, 0123-0125 and 134-0146) comprising: i) image-wise exposing a lithographic printing plate precursor to heat and/or IR radiation ( see paragraph [0043]) to produce a lithographic image consisting of image areas and non-image areas, wherein the precursor comprise a support and a containing comprising: an ethylenically unsaturated compound ( polymerizable compound; see paragraph [0045-0057]); an infrared absorbing compound ( see paragraphs [0085-0092]i.e. 
    PNG
    media_image2.png
    135
    420
    media_image2.png
    Greyscale
meetting the limitation of formula III as instantly claimed  ); a borate compound represented by formula (a): 
    PNG
    media_image3.png
    95
    305
    media_image3.png
    Greyscale
( see paragraphs [0097-0113]) wherein X+ is an alkaline metal ( e.g. sodium (Na+)  cation and lithium ( Li+) cation; [0099 & 0102]) or is an optionally substituted ammoiun ion represented b : 
    PNG
    media_image4.png
    81
    113
    media_image4.png
    Greyscale
  [0102-0104] meeting the limitation of Formula I and Formual II as instantly claimed.; a photoinitiator comprising trihaloalkyl group ( tribromomethylsulfonyl group; [0031 & 0094]);  and ii) develping the exposed precursor by: treating the coating of the precursor with a gum solution thereby removing the coating from the support The borate compound is present in the coating in an amount of 0.1 to 20 parts by weight [0114] encompassing the instant claimed range of 0.05% and 30% by weight. 
Further regards to claims 11-12, Namba et al. disclose “ treating the coating of the precursor with a solution thereby removing the coating from the support at the non-image areas as recited by claim 11 or wherein the image-wise exposing step induces a colour change in the image areas as recited in claim 12. It is well-known to one of ordinary skilled in the art that printing plate can be either negative or positive working printing plate. The coating composition .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeersch (EP 1614541), as evidenced by Zertani et al. (US 5049479) and as evidenced by Ogata et al.  (US 6218076) as applied to claims 11-18 and 20 above, and further in view of Namba et al. (US 2007/0059637 A1).
Regarding claim 19, Vermeersch does not explicitly discloses the borate compound is present in the coating in an amount between 0.05% and 30% by weight as instantly claimed. It is well-known to one of ordinary skilled in the art to understand that the molecular weight is optimizable. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Nonetheless, the examiner has added Namba et al. to teach it is well-known to one of ordinary skilled in the art to include a borate compound in an amount of 01 to 20 parts by weight [0114]  in view of aiding in curing and solvent resistance encompassing the instant claimed range of 0.05% and 30% by weight. Namba et al. and Vermeersch are analogous art in the lithography 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Furukawa et al.  (US 6,866,981 B2; see abstract, claims, col. 1, lines 7-16 and examples) teach a method of making a lithographic printing plate comprising  a coating comprising a borate compound as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722